[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         APR 13 2000
                                    _______________
                                                                      THOMAS K. KAHN
                                                                           CLERK
                                      No. 98-5802
                                    _______________

                         D. C. Docket No. 96-14235-CV-NCR

CONNIE LYNN MADRAY and
MELODY HOLDEN,

                                                                Plaintiffs-Appellants,

       versus

PUBLIX SUPERMARKETS, INC.,

                                                                Defendants-Appellees.

                         ______________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                       ______________________________
                                  (April 13, 2000)


Before BIRCH and MARCUS, Circuit Judges, and ALAIMO*, Senior District Judge.

BIRCH, Circuit Judge:

   *
   Honorable Anthony A. Alaimo, Senior U.S. District Judge for the Southern District of
Georgia, sitting by designation.
       Connie Lynn Madray and Melody Holden (collectively, “plaintiffs”) appeal the

district court’s order granting summary judgment to Publix Super Markets, Inc.

(“Publix”) and dismissing their claims against Publix for hostile environment sexual

harassment, in violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e,

et seq., as amended. The plaintiffs argue that Publix is not entitled to the affirmative

defense to vicarious liability for sexual harassment announced by the Supreme Court

in Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662

(1998), and Burlington Industries v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 141 L. Ed.

2d 663 (1998), (the “Faragher affirmative defense”) because questions persist about

(1) whether Publix exercised due care to prevent sexual harassment in its store, (2)

when Publix became aware of the sexual harassment to which the plaintiffs were

being subjected, and (3) whether the plaintiffs utilized the appropriate procedures for

reporting sexual harassment.1 For the reasons that follow, we AFFIRM the holding

of the district court.


   1
     The plaintiffs also argue that a genuine issue of material fact exists as to whether the
harassing behavior to which they were subjected by their manager was sufficiently severe or
pervasive to satisfy the requirements for hostile environment sexual harassment. Although, the
district court noted “that the alleged behavior f[ell] short of other conduct that courts have held
did not constitute a hostile environment,” R4-144 at 8 n.3; Madray, et al. v. Publix Super
Markets, Inc., 30 F. Supp. 2d 1371, 1375 n.3 (S.D. Fla. 1998), the district court neither made a
specific finding of whether the conduct at issue in this case was sufficiently severe or pervasive
to constitute hostile work environment sexual harassment nor did the district court base its
judgment upon such a finding. We will not address this issue, but will assume arguendo that
Selph’s conduct constituted sexual harassment.

                                                 2
                                     I. BACKGROUND



       Holden has worked in Publix store number 118 in Okeechobee, Florida since

1987. She continues to be employed as a scan price clerk in store 118. Madray

worked at store 118 from 1990 until April 1997, when she moved to Georgia. She is

now employed by Publix as a part-time stock clerk in Athens, Georgia. Ronald Selph

became the manager of store 118 in 1994. As store manager, Selph was the highest

ranking employee in store 118. Thus, he exercised supervisory authority over both

Holden and Madray until he was transferred to store 61 as an assistant manager in

September 1995.

       From the commencement of his employment as manager of store 118, Selph

made a practice of hugging and patting his employees. Selph explained that he

engaged in this behavior in an effort to promote a family atmosphere at the store and

increase productivity. The plaintiffs were not initially offended by Selph’s behavior;

however, over time, the plaintiffs contend that Selph’s conduct escalated and became

offensive.2

   2
     According to the plaintiffs, Selph’s harassing behavior included groping, full-body hugs,
rubbing his body against theirs in such a way that his genitals made contact with their body,
kissing, blowing in their ear, wetting his finger in his mouth and sticking it in their ears, and
rubbing their shoulders, backs, hips, and legs, as well as an array of suggestive and provocative
comments. Because the question of whether this behavior amounted to hostile work
environment sexual harassment is not appropriately before this court, we will not provide a

                                                3
       The plaintiffs first complained about Selph’s harassing behavior to three mid-

level managers at store 118. Holden testified that, at a party for a departing employee,

she told Darlene Clark, a Second Assistant Manager, “[t]hat it made me sick for

[Selph] to hug me and touch me and kiss me.” R3-82, Deposition of Melody Holden,

at 58. However, Holden did not request that Clark take any action as a result of her

comment. See id. at 59. Rather, Holden “hop[ed] that [Clark would] take it in her

own hands and do it because she’s in management.” Id. at 59.

       About a month or two later, Holden testified that, while in a restaurant with

several other employees of store 118, she told Second Assistant Manager Gary Priest

that Selph had “grabbed me and ducked me over and kissed me on the neck.” Id. at 62.

While Holden did not request that Priest undertake any action regarding her

complaint, she did tell him that she did not know what do about Selph’s behavior.

See id. at 63. Holden stated that Priest was “shocked” by her account of Selph’s

behavior and “didn’t know what to say either.” Id. at 62-63.

       Holden also testified that approximately two to three weeks before she lodged

a formal complaint against Selph, David Neff, the Bakery Manager, witnessed an

incident of inappropriate behavior by Selph. According to Holden, Neff told Selph

“That’s sexual harassment,” but Selph responded that he did not care what Neff called


detailed account of the alleged harassment.

                                              4
it. Id. at 125-26. Holden stated that when she thanked Neff for trying to stop Selph’s

inappropriate behavior, she explained that she hoped he would stop since Neff had

told him it was sexual harassment. Neff replied: “Well, if it doesn’t, you let me know.

And if it still continues, if you don’t complain about it, then I have to as a manager.”

Id. at 126. Holden responded that she would talk to Madray and make arrangements

to see District Manager Richard Rhodes.

      Approximately three or four days before Holden made her formal complaint,

Priest actually witnessed Selph’s inappropriate behavior towards Holden and made an

effort to distract Selph from Holden. Additionally, Madray testified that a few days

prior to lodging a formal complaint, Priest also witnessed Selph hugging her and said,

“I’ve seen too much. We need to talk to Mr. Rhodes.” R3-84, Deposition of Connie

Lynn Madray, at 133. Subsequently, Holden requested that Priest call district

manager Rhodes and set up an appointment so that the plaintiffs could complain about

Selph’s harassing behavior towards them. Rhodes met with the plaintiffs the next day

and began an investigation. The plaintiffs agreed that Rhodes was responsive to their

complaints and was very upset because “[h]e said that the managers knew better and

should have let him know what was going on.” R3-82 at 132. Upon completion of

Rhodes’ investigation, Selph was given a written warning, demoted to assistant




                                           5
manager, and transferred to a store in another city. After making the complaint neither

plaintiff had any contact with Selph.3

       Publix has promulgated a sexual harassment policy and disseminated it to

employees in their employee handbook. The policy requires that the employees

“bring [any complaints] to the attention of appropriate persons in Company

Management. . . . [I]n order for the Company to deal with the problem, we must

report such offensive conduct or situations to the Store Manager, District

Manager, or Divisional Personnel Managers.” R2-67-Ex. 4 at 3. (emphasis in

original).4


   3
     The plaintiffs also point to an incident where another female employee complained to mid-
level managers about Selph’s harassing behavior and they attempted unsuccessfully to handle the
problem “in the store.” R4-141-102 (Maria Chesser’s statement). Meat Manager Steve Pitts
suggested that this incident happened at least six months prior to the plaintiffs’ complaint to
Rhodes. See R4-141-88 (Steve L. Pitts 8/24/95 statement). The plaintiffs contend that this other
employee’s previous complaint to the mid-level managers provided Publix notice of Selph’s
sexual harassment as much as six months prior to their formal complaint. However, our
conclusion that the plaintiffs’ own complaints to the mid-level managers did not provide Publix
effective notice of the harassment they were experiencing applies equally to the complaint of the
other employee to mid-level managers. Thus, we conclude that the complaint of another
employee to the mid-level manager in store 118 did not place Publix on notice of Selph’s
sexually harassing behavior.
   4
    The pertinent part of Publix’s “Statement Concerning Prohibited Harassment, Including
Sexual Harassment” consists of the following:

       To help ensure that none of us ever feel we are being subjected to harassment, and
       in order to create a comfortable work environment, the Company prohibits any
       offensive physical, written or spoken conduct regarding any of these items,
       including conduct of a sexual nature.

       ....

                                               6
       Additionally, Publix maintained an “Open Door Policy” which was also

published in the employee handbook . This policy encouraged employees to talk to

a manager about any “problems or misunderstandings.” Id. at 1-2. This policy

reminded employees that they could “talk to anyone in management,” but encouraged




       If any of us believe that he or she is being subjected to any of these forms of
       harassment, or believes he or she is being discriminated against because other
       associates are receiving favored treatment in exchange for, (example – sexual
       favors), he or she must bring this to the attention of appropriate persons in
       Company Management. The very nature of harassment makes it virtually
       impossible to detect unless the person being harassed registers his or her
       discontent with the appropriate Company representative. Consequently, in order
       for the Company to deal with the problem, we must report such offensive
       conduct or situations to the Store Manager, District Manager or Divisional
       Personnel Managers:

       [list of individuals and telephone numbers by location]

       ....

       A record of the complaint and the findings will become a part of the complaint
       investigation record and the file will be maintained separately from the
       associate’s personal file.

       Any person electing to utilize this complaint resolution procedure will be treated
       courteously. The complaint will be handled as swiftly and as confidentially as
       practical in light of the need to remedy the problem, and registering the complaint
       will in no way be used against the associate nor will it have adverse impact on the
       individual’s employment status.

R2-67-Ex. 4 at 2-4.


                                                7
them to first discuss their problem with their “immediate Supervisor” and then

proceed to “the next highest level of management.” Id.5

       The plaintiffs filed suit against Publix and Selph, alleging hostile work

environment sexual harassment in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000 et seq.6 The plaintiffs claimed that they were each subjected

to an array of improper conduct by Selph as a condition of their employment, they


   5
     Publix’s “Open Door Policy,” as set forth in the employee handbook, provides the
following:

       It is just a fact of life that occasionally there will be problems and
       misunderstandings among people. If something bothers you, or if you need
       clarification of a Publix policy or procedure, please talk to a manager about it.
       Always remember, as a Publix associate you can talk to anyone in management.
       Experience has shown, however, that many problems can best be worked out by
       the following steps:

       1.      Discuss you problem or raise your question directly with your immediate
               Supervisor/Manager/Department Head.

       2.      If the matter is not resolved or you still have a question or concern, go to
               the next highest level of management (for example, Store Manager,
               District Manager, Regional Director of Retail Operations, or a Vice-
               President).

       Just remember – you can discuss your problem with anyone in management all
       the way to the top level. Also, your Divisional Human Resources Department is
       available to assist you with any matter at any time, any you may contact the
       Employee Assistance Department in Lakeland for confidential counseling.

R2-67-Ex. 4 at 1-2 (emphasis omitted).
   6
     The plaintiffs also alleged violation of the Florida Civil Rights Act of 1992, Chapter 760,
Florida Statutes, battery, intentional infliction of emotional distress, and invasion of privacy.
Only the claims regarding Publix’s alleged violation of Title VII are at issue in this appeal;
therefore, we will not discuss the plaintiffs other allegations.

                                                 8
were retaliated against by Selph after they reported his inappropriate conduct to other

store management personnel, the management personnel to whom they reported

Selph’s conduct responded ineffectively, and they were ridiculed and embarrassed

because Publix and its agents allowed their complaints to be made public. The

plaintiffs further claimed that Publix was aware of Selph’s behavior via the managers

and supervisors in store 118, Publix was ineffective in curtailing the bad conduct, and,

after transferring Selph from store 118, Publix allowed the plaintiffs’ complaint to

become public, thereby exposing them to further ridicule, embarrassment, and

retaliation. The plaintiffs asserted that they had both suffered damages in the form of

lost income and benefits, as well as nightmares and migraines. Additionally, Madray

claimed she was demoted, scheduled to work fewer hours, and her schedule was

changed to be less convenient for her family as a result of complaints against Selph.



      Publix moved for summary judgement, arguing that it was not liable for Selph’s

conduct because it had a well-disseminated anti-harassment policy in force and it

responded immediately to the plaintiffs’ complaints. Selph also moved for summary

judgment, adopting Publix’s arguments and further asserting that the facts as set forth

by the plaintiffs failed to satisfy the requirements for the state law claims of battery

and invasion of privacy. The plaintiffs replied that Publix should be considered to


                                           9
have had notice of Selph’s behavior beginning with Holden’s initial complaint to

Second Assistant Manager Darlene Clark, as much as six months prior to the initiation

of District Manager Rhodes’ investigation. Therefore, the plaintiffs argued that

Publix’s response to the plaintiffs’ complaints could not be considered prompt.

      The district court concluded that Publix was not liable for Selph’s alleged

harassment because Publix had exercised reasonable care to prevent sexual harassment

by promulgating an anti-harassment policy, of which the plaintiffs were aware, and

Publix responded promptly and effectively to stop the alleged harassment once the

plaintiffs utilized the policy’s established reporting procedures. The district court

found that the plaintiffs failed to follow the procedures established by Publix’s sexual

harassment policy because they were afraid of potential negative consequences. The

court further found that it was unreasonable for the plaintiffs not to take advantage of

the preventive and corrective procedures developed by Publix because Publix’s policy

was unambiguous and the plaintiffs admitted that they knew and understood the

sexual harassment policy. The district court noted that “[t]o permit an employee to

disregard a policy of which she was admittedly aware based on generalized fears

would require an employer to be automatically liable for harassment committed by a

supervisor.” R4-144 at 10-11. Accordingly, the district court granted Publix’s motion




                                          10
for summary judgment on the plaintiffs’ claims for hostile work environment sexual

harassment and dismissed the plaintiff’s federal claims with prejudice.7



                                      II. DISCUSSION



       We review the district court’s order granting summary judgment de novo. See

Williams v. Vitro Services Corp., 144 F. 3d 1438, 1441 (11th Cir. 1998). A motion

for summary judgment should be granted when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “Where the record

taken as a whole could not lead a rational trier of fact to find for the non-moving

party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)

(quoting First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 289, 88

S. Ct. 1575, 1592, 20 L. Ed. 2d 569 (1968)). In making this assessment, we “must

   7
     The district court also granted Selph’s motion for summary judgment regarding the Title VII
claims because the relief available under Title VII is against the employer, not the alleged
harasser. Additionally, the district court declined to exercise supplemental jurisdiction over the
plaintiffs’ state law claims for battery, invasion of privacy, and violation of the Florida Civil
Rights Act of 1992, Chapter 760, Florida Statutes and dismissed those claims without prejudice.
The plaintiffs do not appeal these actions.

                                               11
view all the evidence and all factual inferences reasonably drawn from the evidence

in the light most favorable to the nonmoving party.” Stewart v. Happy Herman’s

Cheshire Bridge, Inc., 117 F. 3d 1278, 1285 (11th Cir. 1997), and “resolve all

reasonable doubts about the facts in favor of the non-movant.” United of Omaha Life

Ins. v. Sun Life Ins. Co., 894 F. 2d 1555, 1558 (11th Cir. 1990).

      In 1998, the Supreme Court delivered two opinions which provided increased

guidance on the circumstances under which an employer should be found vicariously

liable for the hostile work environment created by a supervisory employee’s sexual

harassment. See Burlington Indus., 524 U.S. at 755-765, 118 S. Ct. at 2265-70;

Faragher, 524 U.S. at 785-808, 118 S. Ct. at 2282-93. In these cases, the Supreme

Court utilized common law agency principles to establish that “[a]n employer is

subject to vicarious liability to a victimized employee for an actionable hostile

environment created by a supervisor with immediate (or successively higher) authority

over the employee.” Faragher, 524 U.S. at 807, 118 S. Ct. at 2292-93; see also

Burlington Indus., 524 U.S. at 765, 118 S. Ct. at 2270. However, the Supreme Court

also created an affirmative defense providing employers a safe harbor from vicarious

liability when the victimized employee suffered no adverse tangible employment

action. Id. at 807, 118 S. Ct. at 2293; see also Burlington Indus., 524 U.S. at 765, 118

S. Ct. at 2270. The employer must satisfy two elements to successfully interpose this


                                          12
defense: “(a) that the employer exercised reasonable care to prevent and correct

promptly any sexually harassing behavior, and (b) that the plaintiff employee

unreasonably failed to take advantage of any preventive or corrective opportunities

provided by the employer or to avoid harm otherwise.” Id.; see also Burlington

Indus., 524 U.S. at 765, 118 S. Ct. at 2270.

      The district court concluded that Publix had fulfilled the requirements of the

first element of the Faragher affirmative defense by promulgating the anti-harassment

policy and then acting promptly to stop Selph’s harassment once the plaintiffs

complained to Rhodes. Next, the district court determined that the second element

had been satisfied by the plaintiffs’ failure to contact any of the individuals identified

for reporting offensive conduct or situations by Publix’s “Statement Concerning

Prohibited Harassment, Including Sexual Harassment.”

      On appeal, the plaintiffs argue that Publix does not meet the requirements for

the Faragher affirmative defense. First, the plaintiffs assert that Publix’s “Statement

Concerning Prohibited Harassment, Including Sexual Harassment” does not

demonstrate that Publix “exercised reasonable care to prevent such harassment”

because the policy is too narrow and identifies only one person in each store, the store

manager, as available to address sexual harassment complaints. Additionally, the

plaintiffs suggest that the failure of the mid-level managers to whom they complained


                                           13
to respond demonstrates that Publix failed to take reasonable care to prevent

harassment in its stores. Second, the plaintiffs contend that Publix did not respond

promptly to correct Selph’s sexually harassing behavior. The plaintiffs assert that

Publix should be considered to have had notice of Selph’s harassing behavior when

they first complained to Second Assistant Manager Darlene Clark months before

District Manager Rhodes undertook his investigation and remedial action. Therefore,

Rhodes’ actions cannot be considered a prompt corrective response. Finally, the

plaintiffs argue that their decision to report Selph’s harassing behavior to the mid-

level managers within store 118, rather than the individuals delineated in Publix’s

sexual harassment policy, was not unreasonable given Publix’s Open Door Policy

which encouraged employees to talk to “anyone in management” regarding problems

and further recommended that employees first discuss these problems with their

“immediate Supervisor/ Manager/ Department Head.” R2-67-Ex.4 at 1-2. We will

address each of these arguments in turn.8

A.       Employer’s Reasonable Care To Prevent Sexual Harassment




     8
     Although Madray initially claimed that she was demoted, scheduled to work fewer hours,
and that her schedule was changed to be less convenient to her family, the plaintiffs do not argue
on appeal that they suffered any adverse, tangible employment action. Therefore, we do not
address this issue. See Malowrey v. Federal Collection Deposit Group, 193 F.3d 1342, 1345
(11th Cir. 1999) (stating that issues not argued on appeal are deemed abandoned), petition for
cert. filed, ___ U.S.L.W. ___, (U.S. Feb. 23, 2000) (No. 98-2610).

                                                14
      When crafting the first prong of the Faragher affirmative defense which

requires, in part, that the employer exercise reasonable care to prevent sexual

harassment, the Supreme Court sought to give effect to Title VII’s deterrent purpose.

See Faragher,524 U.S. at 806, 118 S. Ct. at 2292 (“It would therefore implement clear

statutory policy and complement the Government’s Title VII enforcement efforts to

recognize the employer’s affirmative obligation to prevent violations and give credit

here to employers who make reasonable efforts to discharge their duty.”); Burlington

Indus., 524 U.S. at 764, 118 S. Ct. 2270 (noting that making employer liability

contingent “in part on an employer’s effort to create [antiharassment policies and

effective grievance] procedures, . . . would effect Congress’ intention to promote

conciliation rather than litigation in the Title VII context, and the EEOC’s policy of

encouraging the development of grievance procedures”) (citation omitted).

Accordingly, the Supreme Court implied that employers could meet the initial burden

in determining whether they had exercised reasonable care to prevent sexual

harassment by promulgating an anti-harassment policy. See Faragher, 524 U.S. at

807, 118 S. Ct. at 2293 (“While proof that an employer had promulgated an

antiharassment policy with complaint procedures is not necessary in every instance

as a matter of law, the need for a stated policy suitable to the employment

circumstances may appropriately be addressed in any case when litigating the first


                                         15
element of the defense.”); see also Burlington Indus., 524 U.S. at 765, 118 S. Ct. at

2270. The Supreme Court further determined, when applying the new affirmative

defense, that dissemination of an employer’s anti-harassment policy was fundamental

to meeting the requirement for exercising reasonable care in preventing sexual

harassment. See Faragher, 524 U.S. at 808, 118 S. Ct. at 2293 (noting that it appeared

the defendant employer would be unable to utilize the affirmative defense because it

“had entirely failed to disseminate its policy against sexual harassment among [its] .

. . employees”). There is no dispute that Publix promulgated and effectively

disseminated complaint procedures as a part of its sexual harassment policy. Rather,

the plaintiffs contend that Publix did not exercise reasonable care to prevent the

supervisor’s harassing behavior because the complaint procedures in Publix’s sexual

harassment policy identify only one person in an employee’s store who can be

contacted regarding sexual harassment, the store manager.

      We recognize that the wide variety of employment settings make it difficult to

establish a uniform test for determining whether an employer’s anti-harassment policy

complaint procedures demonstrate the employer’s reasonable care in preventing

sexual harassment. The employer’s size, location, geographic scope, organizational

structure, and industry segment are just some of the characteristics that impact the

analysis of whether the complaint procedures of an employer’s anti-harassment policy


                                         16
adequately fulfill Title VII’s deterrent purpose. Nonetheless, the Supreme Court did

provide some guidance regarding the minimum requirement for an anti-harassment

policy’s complaint procedures to be considered effective. The Court noted that Title

VII’s deterrent purpose was clarified by a 1990 policy statement from the Equal

Employment Opportunity Commission (EEOC) “enjoining employers to establish a

complaint procedure ‘designed to encourage victims of harassment to come forward

[without requiring] a victim to complain first to the offending supervisor.’” Faragher,

524 U.S. at 806, 118 S. Ct. at 2292 (quoting EEOC Policy Guidance on Sexual

Harassment, 8 FEP Manual 405:6699 (March 19, 1990)) (alteration in original); see

also Burlington Indus., 524 U.S. at 764, 188 S. Ct. at 2270 (citing EEOC Policy

Guidance on Sexual Harassment, 8 BNA FEP Manual 405:6699 (March 19, 1990)).

Publix’s sexual harassment policy meets the standard established by the EEOC’s 1990

policy statement by providing to employees alternative avenues for lodging a

complaint other than a harassing supervisor. Although the store manager was the

only designated company representative located within each store and, in this case,

was the alleged harasser, Publix’s policy also designated several additional individuals

to whom an employee could complain regarding harassment.

      These other designated, appropriate company representatives were accessible

to Publix’s store employees. District Manager Rhodes visited store 118 at least once


                                          17
each week and phone numbers, including a toll-free phone number, were provided for

other appropriate company representatives to whom an employee could complain

about a supervisor’s sexual harassment. See Shaw v. Autozone, Inc., 180 F.3d 806,

812 (7th Cir. 1999) (concluding that a sexual harassment policy was reasonable when

the offending supervisor’s immediate supervisor “visited the store approximately

every two to three weeks”), cert. denied, ___ U.S. ___, 120 S. Ct. 790, 145 L. Ed. 2d

666 (2000). Additionally, the Publix complaint procedures provided employees

multiple avenues for lodging a sexual harassment complaint outside the supervisory

chain of command. See id. at 811-812 (finding a sexual harassment policy to be

reasonable when it made it clear that sexual harassment would not be tolerated, was

both specific and detailed, provided multiple mechanisms for the prompt resolution

of complaints, and allowed the complainant to circumvent the supervisory chain of

command). Therefore, we conclude that the complaint procedures established by

Publix’s sexual harassment policy meet the minimum requirements for the Faragher

affirmative defense because the procedures did not require that the employee complain

to the offending supervisor or through the supervisor’s chain of command and the

procedures provided multiple avenues of lodging a complaint to assessable, designated

representatives.




                                         18
      Moreover, the complaint procedures established by Publix’s sexual harassment

policy are similar to those in the policy we found to be reasonable in Coates v. Sundor

Brands, 164 F.3d 1361, 1364 (11th Cir. 1999) (per curiam). See id. at 1369

(concluding that the policy directing employees who have been sexually harassed to

“immediately contact their line manager, Personnel Contact, or other manager with

whom they feel comfortable” was a reasonable policy). Similarly, our sister circuits

have found more narrowly drawn anti-harassment policies to satisfy the requirement

that an employer exercise reasonable care to prevent sexual harassment. See Montero

v. Agco Corp., 192 F.3d 856, 862 (9th Cir. 1999) (finding that promulgation of a

policy which identified only an employee’s supervisors and the company’s Human

Resources Department as the appropriate vehicles for registering a sexual harassment

complaint and dissemination of that policy to employees satisfied the requirement that

an employer exercise reasonable care to prevent sexual harassment); see also Watkins

v. Professional Security Bureau, Ltd., 201 F.3d 439 (4th Cir. 1999) (per curiam)

(concluding a policy was reasonable when employee was not placed in the position

of having to report their supervisor’s conduct to someone in the supervisors’s chain

of command); Ritchie v. Stamler Corp., No. 98-5750 (6th Cir. Jan. 12, 2000) (per




                                          19
curiam) (finding a policy which only allowed sexual harassment complaints to be

made in writing to the president of the company reasonable).9

         Therefore, because we find no inherent defect in the complaint procedures

established by Publix’s sexual harassment policy, nor any evidence that the policy was

administered in bad faith, we find that Publix exercised reasonable care to prevent

sexual harassment. Cf. Brown v. Perry, 184 F.3d 388, 396 (4th Cir. 1999) (noting that

where “there is no evidence that an employer adopted or administered an

antiharassment policy in bad faith or that the policy was otherwise defective or

dysfunctional, [its] existence . . . militates strongly in favor of a conclusion that the

employer ‘exercised reasonable care to prevent’ and promptly correct sexual

harassment”) (quoting Faragher, 524 U.S. at 807, 118 S. Ct. at 2293).



B.       Employer’s Reasonable Care To Correct Promptly Sexual Harassment

         In applying the Faragher affirmative defense, we have noted that “the

employer’s notice of the harassment is of paramount importance [because] if the

employer had notice of the harassment . . . then it is liable unless it took prompt

corrective action.” Dees v. Johnson Controls World Services, 168 F.3d 417, 422 (11th



     9
    These are unpublished opinions cited solely for their persuasive value pursuant to 4th Cir. R.
36(c) and 6th Cir. R. 28(g), respectively.

                                               20
Cir. 1999). Therefore, we must determine when Publix had notice of Selph’s

harassing behavior in order to evaluate the alacrity of its response.

      This inquiry is facilitated by the identification of the “appropriate Company

representative” to whom employees should register their complaints in the Publix’s

sexual harassment policy. R2-67-Exh. 4 at 2-4. Publix required that its employees

report harassing behavior to either the Store Manager, District Manager, or Divisional

Manager and went so far as to list the names and phone numbers for some of the

appropriate company representatives in various locations. See id. Therefore, by this

policy, Publix established that when one of the delineated “appropriate Company

representatives” was contacted regarding harassment, it then had been given notice

sufficient to obligate it to make a prompt corrective response. See Coates, 164 F.3d

at 1364 (noting that when an employer’s sexual harassment policy clearly specifies

the steps an employee should take to alert the employer of sexual harassment, the

employer has, by the policy, “itself answered the question of when it would be

deemed to have notice of the harassment sufficient to obligate it or its agents to take

prompt and appropriate remedial measures”).

      The plaintiffs contend that Publix should be deemed to have been on notice

prior to their meeting with District Manager Rhodes, an appropriate company

representative, via their complaints to various mid-level managers, not designated as


                                          21
appropriate company representatives by the anti-harassment policy. However, as we

have noted, once an employer has promulgated an effective anti-harassment policy

and disseminated that policy and associated procedures to its employees, then “it is

incumbent upon the employees to utilize the procedural mechanisms established by

the company specifically to address problems and grievances.” Farley v. American

Cast Iron Pipe, 115 F.3d 1548, 1554 (11th Cir. 1997). See also Young v. Bayer Corp.,

123 F.3d 672, 674 (7th Cir. 1997) (noting that when an employer has identified and

appointed a recipient for sexual harassment complaints, “complainants can be

expected to utilize it”). Therefore, we conclude that Publix cannot be considered to

have been placed on notice of Selph’s harassing behavior by the plaintiffs’ informal

complaints to individuals not designated by Publix to receive or process sexual

harassment complaints.

      Moreover, even if we considered the mid-level managers to whom the plaintiffs

complained agents of Publix placing it on notice of Selph’s behavior, the context

surrounding the plaintiffs’ comments to these individuals compels the conclusion that

these mid-level managers could not reasonably have been expected to act to address

the plaintiffs’ complaints. Cf. Coates, 164 F.3d at 1365 (concluding that an employer

has not been given adequate notice of sexual harassment to require action when an

employee provided to an appropriate company representative a harassing note she


                                         22
received from her supervisor, but did not indicate that the note “represented a problem

about which she was concerned or that required [the manager’s] immediate attention,”

or “that the note was only the latest in an on-going pattern of sexually harassing

behavior,” and “the primary purpose for seeking out [the manager] was to discuss not

the harassment,” but other matters).

      1. Conversation with Darlene Clark

      Holden complained to Second Assistant Manager Clark at a restaurant during

a party for a departing employee. She only told Clark that Selph’s behavior “made me

sick.” R3-82 at 58. Nothing Holden said to Clark disclosed the extent or precise

nature of Selph’s behavior towards Holden. Clark could not have been expected to

take corrective action on the basis of this informal, general complaint.

      2. Conversations with Gary Priest

      Holden next complained to Second Assistant Manager Priest while eating

dinner in a restaurant with several other employees. Here, she relayed a particular

incident where she found Selph’s behavior offensive. Holden did not indicate that this

incident was part of an on-going pattern of sexually harassing behavior or that she

wanted Priest to take action to stop Selph’s inappropriate behavior. Again, Priest

could not have been expected to take action to address the singular incident recounted

by Holden during a dinner gathering.


                                          23
      Additionally, Holden asserts that approximately three or four days before she

lodged a formal complaint, Priest witnessed Selph’s harassment of Holden. Again,

the deposition testimony suggests that at that time Priest knew of only two occasions

where Selph behaved inappropriately towards Holden – the one incident described by

Holden during dinner and the incident he witnessed. Knowledge of these two isolated

incidents is not sufficient to indicate Priest should have known Selph was engaging

in a consistent pattern of harassment towards Holden or to create a reasonable

expectancy that he would take corrective action against Selph. Moreover, when Priest

witnessed the subsequent incident where Selph hugged Madray, Priest did take action,

indicating that they needed to speak with District Manager Rhodes.

      3. Discussion with David Neff

      After Bakery Manager Neff witnessed Selph’s harassment of Holden, Holden

assured him that she would report Selph’s behavior to Publix through District

Manager Rhodes, one of the appropriate company representatives designated in

Publix’s sexual harassment policy. The communication between Neff and Holden

demonstrates that Holden knew and understood Publix’s established procedure for

reporting sexual harassment and intended to lodge the formal complaint herself rather

having Neff take action. Neff could not reasonably be expected to take corrective




                                         24
action when Holden insisted that she would contact District Manager Rhodes herself

to inform him of Selph’s behavior towards her.

      Nothing in the plaintiffs’ complaints to mid-level managers prior to their

meeting with Rhodes indicates that these managers’ failure to take prompt action to

stop Selph’s harassment was unreasonable. Neither plaintiff fully explained the full

dimensions of their harassment by Selph to the mid-level managers or approached

these mid-level managers in a professional capacity to request assistance with

correcting Selph’s behavior. Therefore, we conclude that Publix did not have

adequate notice of Selph’s harassing behavior through the mid-level managers. Publix

can first be charged with notice of Selph’s behavior when the plaintiffs requested a

meeting with District Manager Rhodes. The plaintiffs do not dispute that Rhodes

responded promptly to end their harassment by Selph. Accordingly, we find that

Publix did exercise reasonable care to correct promptly Selph’s sexually harassing

behavior.

B.    Employee’s Reasonable Use of Preventative or Corrective Opportunities

      “[W]hile proof that an employee failed to fulfill the corresponding obligation

of reasonable care to avoid harm is not limited to showing an unreasonable failure to

use any complaint procedure provided by the employer, demonstration of such failure

will normally suffice to satisfy the employer’s burden under the second element of the


                                         25
[affirmative] defense.” Faragher, 524 U.S. at 807-808, 118 S Ct. at 2293; see also

Burlington Indus., 524 U.S. at 765, 118 S. Ct. at 2270. The plaintiffs admit that they

knew the appropriate complaint procedures and understood whom they should contact

according to Publix’s sexual harassment policy. Their understanding of these

procedures was illustrated by Holden’s response to Bakery Manager Neff that she

would contact District Manager Rhodes to lodge a complaint against Selph after Neff

witnessed Selph’s harassing behavior. Yet, despite knowing exactly who they should

contact regarding sexual harassment, the plaintiffs chose to complain informally to

managers that were not authorized to receive such complaints under the Publix sexual

harassment policy.

      The plaintiffs contend that they chose to complain to the mid-level managers

within store 118 in accordance with Publix’s Open Door Policy. Therefore, they

assert that their decision to discuss Selph’s behavior with these managers, rather than

those individuals identified by the sexual harassment policy, was not unreasonable and

that they reasonably took advantage of preventative and corrective opportunities

Publix made available – the Open Door Policy. The district court concluded that the

plaintiffs had not adequately followed the procedures of the Open Door Policy to

satisfy their duty to report Selph’s sexually harassing behavior because that policy

requires that “if a problem is not resolved, the employee should go to the next highest


                                          26
level of management, to the top level if necessary.” R4-144 at 10. While we note that

“[a]n employer cannot use its own policies to insulate itself from liability by placing

an increased burden on a complainant to provide notice beyond that required by law,”

we, nonetheless, conclude that the plaintiffs failed to reasonably utilize the complaint

procedures provided by Publix’s Open Door Policy. Williamson v. City of Houston,

148 F.3d 462, 467 (5th Cir. 1998); see also Distasio v. Perkin Elmer Corp., 157 F.3d

55, 65 (2nd Cir. 1998) (rejecting the argument that an anti-harassment policy can

create “an affirmative duty [for the plaintiff] to bring her allegations to the company’s

attention in more than one way when she believes the company’s response to her

harassment claim is inadequate. . . . When a plaintiff reports harassing misconduct in

accordance with company policy, she is under no duty to report it a second time

before the company is charged with knowledge of it.”). The plaintiffs complained to

the mid-level managers within store 118 during informal, often social, circumstances.

They did not fully inform the mid-level managers of the extent of the harassment

Selph directed towards them, nor did they request that the mid-level managers take

any action to stop Selph’s harassment. In fact, on at least one occasion the plaintiffs

declined the assistance of a mid-level manager and insisted that they would take action

themselves in accordance with the sexual harassment complaint procedures.

Therefore, we can find no basis upon which a reasonable fact-finder could conclude


                                           27
that the plaintiffs reasonably availed themselves of the preventive and corrective

opportunities provided by either Publix’s sexual harassment policy or it’s Open Door

Policy.

      As we have noted, “the problem of workplace discrimination . . . cannot be

[corrected] without the cooperation of the victims.” Coates, 164 F.3d at 1366. Here,

we conclude that the plaintiffs unreasonably delayed utilizing the complaint

procedures established by Publix’s sexual harassment policy and they concede that

Publix responded promptly once they cooperated by providing the company notice via

its established complaint procedures. Cf. Montero, 192 F.2d at 863 (finding an

employee’s delay in utilizing an employer’s established complaint procedures equated

to unreasonably failing to take advantage of the company’s preventive and corrective

opportunities). Therefore, we conclude that the second prong of the Faragher

affirmative defense is satisfied with regard to Publix’s vicarious liability before

District Manager Rhodes was notified of Selph’s behavior.

                               III. CONCLUSION

      Publix promulgated an effective sexual harassment policy with appropriate

complaint procedures, disseminated this information to its employees, and made a

good-faith effort to enforce the policy; therefore, Publix satisfied the standards for

exercising reasonable care to prevent sexual harassment. As a result, Publix cannot


                                         28
be charged with notice of the harassment via the plaintiffs’ earlier, informal

complaints to mid-level managers within their store who were not designated to

receive complaints of sexual harassment under Publix’s anti-harassment policy.

Publix responded promptly to correct the alleged harassment when it received

effective notice by the plaintiffs’ complaints to a designated, appropriate company

representative. Finally, the plaintiffs acted unreasonably in delaying their use of the

complaint procedures established by Publix. Therefore, we conclude that Publix is

entitled to interpose the affirmative defense established in Faragher and Burlington

Indus. to eliminate its vicarious liability for the sexual harassment the plaintiffs

experienced. Accordingly, we AFFIRM the decision of the district court.




                                          29